Case 6:18-cv-00063-CCL Document 54 Filed 05/08/20 Page 1 of 12

TIMOTHY C. FOX
Montana Attorney General
MATTHEW T. COCHENOUR
Acting Solicitor General
PATRICK M. RISKEN
HANNAH E. TOKERUD
Assistant Attorneys General
215 North Sanders

P.O. Box 201401

Helena, MT 59620-1401
Phone: 406-444-2026

Fax: 406-444-3549
mcochenour2@mt.gov
prisken@mt.gov
hannah.tokerud@mt.gov

COUNSEL FOR DEFENDANTS

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

NATHAN PIERCE, MONTANA
COALITION FOR RIGHTS,
MONTANANS FOR CITIZEN
VOTING, LIBERTY INITIATIVE
FUND, and SHERRI FERRELL,

Plaintiffs,
V.

COREY STAPLETON, in his official
capacity as the Secretary of State for
the State of Montana, TIM FOX, in his
official capacity as Attorney General of
Montana, and JEFF MANGAN, in his
official capacity as the Commissioner of
the Montana Commission on Political
Practices,

Defendants.

 

CV-18-63-H-CCL

BRIEF IN SUPPORT OF
DEFENDANTS’ MOTION
FOR ORDER DIRECTING
PAYMENT OF EXPERT
WITNESS DEPOSITION
COST

BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR ORDER
DIRECTING PAYMENT OF EXPERT WITNESS DEPOSITION COST

Page 1
Case 6:18-cv-00063-CCL Document 54 Filed 05/08/20 Page 2 of 12

FACTS

On July 12, 2019, counsel for the Plaintiffs deposed Defendants’
expert witness C.B. Pearson, II, in Helena, Montana. During the
deposition, counsel for Plaintiffs confirmed that Mr. Pearson “was being
compensated” $200.00 per hour for testifying and time spent traveling
from Missoula to Helena and back. Pearson Dep. at 46:21-47:6; Risken
Decl. Ex. 1. That hourly rate had been previously disclosed to Plaintiffs
in Mr. Pearson's April 19, 2019 expert witness report. Doc. 37-3 at 20. It
applied equally to the parties. Plaintiffs’ counsel did not object.

Mr. Pearson’s employer, M+R Strategic Services, invoiced
Plaintiffs’ counsel for Mr. Pearson’s time spent testifying and travel in
the amount of $2,333.40 (Risken Decl. Ex. 2 at 02-03), which was
forwarded to Plaintiffs’ counsel Paul Rossi on September 7, 2019.
Risken Decl. Ex. 2 at 01. By January 16, 2020, the invoice remained
unpaid, so Mr. Rossi was reminded of his clients’ obligation. Id., Ex. 3
at 01-02. Mr. Rossi received another reminder on February 10, 2020, to
which he responded “[k]ept slipping my mind. Thanks for the reminder.

Will take care of this the week of February 15th (next week).” Id. at 01.

BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR ORDER
DIRECTING PAYMENT OF EXPERT WITNESS DEPOSITION COST
Page 2

 
Case 6:18-cv-00063-CCL Document 54 Filed 05/08/20 Page 3 of 12

On February 26, 2020, Mr. Rossi requested direction on where to
send a check. Risken Decl. Ex. 4 at 01. On February 27 he provided the
USPS certified mail receipt information. Jd. at 02. Later that day
Mr. Rossi corrected that information (Id. at 03) while sending a check
from IMPG Advocates, Inc. to M+R Strategic Services, Inc., in the
amount of $1,758.40 Ud., Ex 5), or $575.00 less than the amount owed.

On March 4, 2020, Defendants notified Mr. Rossi of that shortage
and requested that the balance be paid. Risken Decl. Ex. 6. Mr. Rossi
responded on March 10, 2020, arguing for the first time that
Mr. Pearson’s hourly rate for testimony was too high. Jd., Ex. 7 at 01-
02. On March 31, 2020, Defendants made one final attempt to persuade
Mr. Rossi to pay the Plaintiffs’ obligation to M+R Strategic Services (Id.
at 01) but to date that has been ignored.

At no time between the date of Mr. Pearson’s expert witness
report (April 29, 2019; Doc. 37-3 at 6-41) and March 10, 2020, did
Plaintiffs’ counsel object to Mr. Pearson’s $200.00 hourly testimony
rate. Plaintiffs’ cannot now escape their responsibility to pay the

charges for Mr. Pearson’s deposition.

BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR ORDER
DIRECTING PAYMENT OF EXPERT WITNESS DEPOSITION COST
Page $
Case 6:18-cv-00063-CCL Document 54 Filed 05/08/20 Page 4 of 12

ARGUMENT

Federal Rule of Civil Procedure 26(b)(4)(A) allows parties to
depose expert witnesses who may testify at trial. That discovery is not
free. Federal Rule of Civil Procedure 26(b)(4)(E)(i) states that unless
“manifest injustice” would result, the court must require that the party
seeking discovery “pay the expert a reasonable fee for time spent in
responding to discovery under Rule 26(b)(4)(A).” Plaintiffs should
comply with this rule.

Mr. Pearson was deposed on July 12, 2019, from 9:00 a.m. until
4:42 p.m. (230 pages; see Risken Decl. Ex. 1 at 1 and 230) with a break
for lunch. He had traveled from his home in Missoula, Montana to
Helena and back in the same day for that deposition. Mr. Pearson billed
the Plaintiffs only for the time spent attending to the deposition on
July 12. After months of prodding and without notice Plaintiffs
unilaterally cut the M+R invoice to an amount they alone determined.

A party seeking discovery from an opposing side’s expert must
“pay the expert a reasonable fee for time spent in responding to
discovery” unless manifest injustice would result. Fed. R. Civ. P.

26(b)(4)(B)(i). “The purpose of the rule is to avoid the unfairness of

BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR ORDER
DIRECTING PAYMENT OF EXPERT WITNESS DEPOSITION COST
Page 4
Case 6:18-cv-00063-CCL Document 54 Filed 05/08/20 Page 5 of 12

requiring one party to provide expensive discovery for another party's
benefit without reimbursement.” United States v. Twin Falls, Idaho,
806 F.2d 862, 879 (9th Cir. 1986), overruled on other grounds as
recognized by Ass'n of Flight Attendants v. Horizon Air Indus., Inc.,
976 F.2d 541, 551-52 (9th Cir. 1992).

M+R’s hourly testimony rate was disclosed to Plaintiffs on April
29, 2019 (Docs. 26 at 2 and 37-3 at 6, 20) and three months later
Plaintiffs set and took Mr. Pearson’s deposition. By setting the
deposition without objecting to the rate, Plaintiffs consented to pay
$200.00 per hour for that testimony and travel. Plaintiffs’ counsel
confirmed the stated rates during the deposition (Risken Decl. Ex. 1 at
46-47) but never objected, questioned the basis therefore or challenged
the rates’ reasonableness. Plaintiffs waived that argument.

Having been billed in early September 2019, the M+R invoice
languished in Plaintiffs’ possession for several months was a payment
made, but only then after Defendants’ counsel sent multiple reminders.
Even then the payment was $575.00 short. Only after Defendants’
counsel raised the shortfall did Mr. Rossi challenge the $200 per hour

testimony rate. By then Plaintiffs had taken all the discovery they

BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR ORDER
DIRECTING PAYMENT OF EXPERT WITNESS DEPOSITION COST
Page 6

 
Case 6:18-cv-00063-CCL Document 54 Filed 05/08/20 Page 6 of 12

needed from Mr. Pearson, they had received his deposition transcript
and used it in motion practice. It is impossible to imagine “manifest
injustice” suffered by the Plaintiffs under these facts.

In fact, M+R could have billed the Plaintiffs for far more than just
the hours that Mr. Pearson spent traveling to and from the deposition
and the hours of testimony. The party seeking discovery by deposition
must also pay for the expert's preparation and travel time. Pizzuto v.
Blades, 2011 U.S, Dist. LEXIS 74369 at *3—4 (D. Idaho 2011) (citing
cases). “While the Ninth Circuit has apparently not addressed this
issue, this Court is persuaded by the weight of authority that the ‘time
spent in responding to discovery’ necessarily includes reasonable
preparation and travel time.” Pizzuto at *4. Plaintiffs were not billed for
any of Mr. Pearson’s deposition preparation time.

Time an expert spent traveling to and from the deposition
generally is regarded as an expense that should be shifted to the
deposing party. Rock River Communications v. Universal Music Group,
276 F.R.D. 633, 637 (C.D. Cal. 2011).

That makes sense. Unless the deposition is taken at an expert’s
home or office, the expert cannot avoid spending some time

traveling to and from the deposition. The deposing party can
control the amount of time the expert spends traveling by

BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR ORDER
DIRECTING PAYMENT OF EXPERT WITNESS DEPOSITION COST
Page 6

 
Case 6:18-cv-00063-CCL Document 54 Filed 05/08/20 Page 7 of 12

selecting a location for an expert’s deposition that minimizes an
expert's travel time, potentially including opting to take the
deposition by telephone or video conference. Moreover, the
deposing party can make intelligent decisions about such matters
because travel time generally can be estimated with reasonable
accuracy in advance. Requiring the deposing party to pay for the
expert’s travel time encourages the deposing party to correctly
weigh the overall cost and inconvenience of the deposition.

Id. Plaintiffs’ counsel contests 10 minutes of Mr. Pearson’s travel time

between Missoula and Helena without explanation. According to the

M+R invoice and the deposition transcript, Mr. Pearson was absent

from his home, family, and business from 7:00 a.m. until nearly

7:00 p.m. on July 12, 2019. Mr. Pearson’s time of four hours traveling

between and navigating Helena and Missoula is reasonable.

Mr. Pearson’s qualifications were detailed in the expert report
provided to Plaintiffs in April 2019. Doc. 37-3. His career spans over 42
years, including election campaigns, training, lecturing and consulting
as an expert in public involvement strategies. fd. at 21. He holds both
bachelor’s and master’s degrees (/d.) and has experience in “dozens of
ballot campaigns and petition efforts” in Montana. Id. at 2, J 2. Mr.
Pearson has published research reports involving campaign issues and
has testified as an expert witness several times. Id. at 21-22. His
resume listed services as a lobbyist and a campaign manager or

BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR ORDER

DIRECTING PAYMENT OF EXPERT WITNESS DEPOSITION COST
Page 7

 
Case 6:18-cv-00063-CCL Document 54 Filed 05/08/20 Page 8 of 12

strategist on over two dozen initiatives, public interest issues, bond
issues and other campaigns. Jd. at 22-23.

Plaintiffs’ hollow assertion of an unreasonable hourly testimony
rate is exposed by two sets of facts. First, the Plaintiffs failed to
designate their own expert. Instead they designated the entirety of Mr.
Pearson’s deposition in their case (Doc. 43-6), citing it several times in
summary judgment briefing. See Doc. 49 at 17-19, 24; Doc. 49-3 at 4, 14;
Doc. 50 at 4, 14; Doc. 52 at 13. While Plaintiffs may not like Mr.
Pearson? they used his testimony to support their arguments.

Second, the timing of the objection is completely suspect. Plaintiffs
failed to even mention Mr. Pearson’s testimony rates after receiving his
report in April 2019. They noted his deposition and took it in July 2019,
still without objection. Plaintiffs’ counsel ignored the September 2019
M+R invoice for six months. Only after being prompted on January 16
and February 10, 2020 did Mr. Rossi respond, stating simply “Kept

slipping my mind. Thanks for the reminder.” Risken Decl. Ex. 3 at 01.

 

1 The deposition was filed with the court but unattached to any specific
index or declaration.

? Risken Decl. Ex. 7. Mr. Rossi’s email raises arguments best left to the
weight of Mr. Pearson’s testimony. None of those contentions were

made in Plaintiffs’ briefing when citing Mr. Pearson’s testimony.
BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR ORDER
DIRECTING PAYMENT OF EXPERT WITNESS DEPOSITION COST
Page 8

 
Case 6:18-cv-00063-CCL Document 54 Filed 05/08/20 Page 9 of 12

Two weeks later Mr. Rossi sent a check directly to M+R for less than
the amount billed while failing to notify Defendants’ counsel of that
maneuver. Mr. Rossi’s eventual objection came 11 months after
receiving notice of Mr. Pearson’s hourly testimony rates, eight months
after completing all the discovery that Plaintiffs desired and only after
Defendants’ counsel asked about the short payment.
The fact that Mr. Pearson charges the same rate for testimony in
deposition or in court “regardless of who is footing the bill” is indicative
of the reasonableness of the fee. Smith v. Bradley Pizza, Inc., 2018 U.S.
Dist. LEXIS 193260 at *27-28 (D. Minn. 2018) ($250 per hour expert
deposition rate in ADA access case held reasonable). Additionally,
A higher rate for time spent testifying in a court proceeding than
for time reviewing records or preparing a report reasonably
reflects the greater demands testimony places on an expert
witness, particularly in a case such as this where her time
preparing to testify is not compensated.

Id. Mr. Pearson did not charge Plaintiffs for preparation time.
... depositions of an adverse expert are, at times, stressful and,
unfortunately, usually adversarial in nature. Moreover,
depositions require better preparation and more thoughtful and
precise answers by the deponent than a casual office visit with
retaining counsel or a patient. Thus, the Court finds it

reasonable to charge a modestly higher fee for a deposition taken
by adverse counsel. ...

BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR ORDER
DIRECTING PAYMENT OF EXPERT WITNESS DEPOSITION COST
Page 9

 
Case 6:18-cv-00063-CCL Document 54 Filed 05/08/20 Page 10 of 12

Edin v. Paul Revere Life Ins. Co., 188 F.R.D. 543, 547 (D. Ariz. 1999).
See also Peterson v. District Coast to Coast, LLC, 2016 U.S. Dist. LEXIS
23540 at *11-12 (D. Or. 2016), holding that an expert witness’s higher
rate for testimony, charged uniformly in the case, was reasonable; and
El Camino Res. Lid., v. Huntington Natl Bank, 2012 U.S. Dist. LEXIS
147601 (W.D. Mich. 2012), determining that a 22% increase for
deposition testimony was an allowable “modestly higher rate.”

Mr. Pearson’s hourly rates were unchallenged by Plaintiffs
throughout this case. The April 2019 expert report (Doc. 37-3 at 20)
notified Plaintiffs of rates for both study and testimony pursuant to
Fed. R. Civ. P. 26(a)(2)(B)(vi). Those rates are the same that M+R
charged for expert witness services in a contemporaneous case,? also
disclosed to Plaintiffs. Plaintiffs did not complain until called upon to
pay their obligation.

Federal Rule of Civil Procedure 26(b)(4)(E) provides the fair
allocation of expert expenses in discovery. 8A Wright, Miller & Marcus,

Federal Practice and Procedure, § 2034 at 128-129 (2010). This includes

 

3 Montana Green Party, et al. v. Stapleton, United States District Court,

District of Montana, Cause No. 6:18-cv-00087, Doc. 42-3 at 23.
BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR ORDER
DIRECTING PAYMENT OF EXPERT WITNESS DEPOSITION COST
Page 10
Case 6:18-cv-00063-CCL Document 54 Filed 05/08/20 Page 11 of 12

consideration of “whether the discovering party is simply learning about
the other party’s case or is going beyond this to develop [its] own case.”
Advisory Committee Notes, 48 F.R.D. at 505.4 Plaintiffs used Mr.
Pearson’s testimony to any advantage they determined. They cannot
now complain about his hourly rates.
CONCLUSION
This Court should order Plaintiffs to pay the $575.00 balance due
on the M+R Strategic Services invoice, representing the remaining
travel time and Mr. Pearson’s full hourly rate for testimony.
DATED this 8th day of May, 2020.
TIMOTHY C. FOX
Montana Attorney General
PATRICK M. RISKEN
Assistant Attorney General
215 North Sanders
P.O. Box 201401
Helena, MT 59620-1401
By: __/s/Patrick M. Risken

PATRICK M. RISKEN
Counsel for Defendants

 

4 Report of the Judicial Conference of the Unites States (October 1969),

Appendix 2.
BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR ORDER
DIRECTING PAYMENT OF EXPERT WITNESS DEPOSITION COST
Page ll

 
Case 6:18-cv-00063-CCL Document 54 Filed 05/08/20 Page 12 of 12

CERTIFICATE OF COMPLIANCE
Pursuant to Rule Local Rule 7.1(d)(2), I certify that this brief is

printed with a proportionately spaced Century Schoolbook text typeface
of 14 points; is double-spaced except for footnotes and for quoted and

indented material; and the word count calculated by Microsoft Word for
Windows is 1,994 words, excluding the caption, certificate of service and

certificate of compliance.

‘st Patrick M. Risken

PATRICK M. RISKEN

Assistant Attorney General

Counsel for Defendants

CERTIFICATE OF SERVICE
I hereby certify that I electronically filed the foregoing document

with the clerk of the court for the United States District Court for the
District of Montana, using the cm/ecf system. Participants in the case
who are registered cm/ecf users will be served by the cm/ecf system.
Dated: May 8, 2020 /s/ Patrick M. Risken

PATRICK M. RISKEN
Counsel for Defendants

BRIEF IN SUPPORT OF DEFENDANTS ’MOTION FOR ORDER
DIRECTING PAYMENT OF EXPERT WITNESS DEPOSITION COST
Page 12

 
